Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 1 of 46 PageID #: 350




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


HY-KO PRODUCTS COMPANY LLC, a       )
Michigan company,                   )
                                    )
              Plaintiff,            )                   C.A. No. 2:21-cv-00197-JRG
     v.                             )
                                    )                   JURY TRIAL DEMANDED
THE HILLMAN GROUP, INC., a Delaware )
company.                            )
                                    )
              Defendant.            )


                                PLAINTIFF’S AMENDED COMPLAINT

         COMES NOW Plaintiff Hy-Ko Products Company LLC (“Plaintiff” or “Hy-Ko”) and

asserts claims against Defendant The Hillman Group, Inc. (“Defendant” or “Hillman”) and

alleges as follows:

                                   NATURE OF THE ACTION

         1.       This case is about unlawful conduct by a multi-billion dollar company, Hillman,

to maintain and expand control of the lucrative key duplication business. This action includes

claims for patent infringement in violation of 35 U.S.C. § 271; false advertising in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); unlawful conversion of property or

receipt of stolen property; replevin to return the stolen property; and unfair competition – all in

furtherance of controlling the key duplication business. In addition to other requests for relief,

specified in the Prayer for Relief, Plaintiff seeks, both for itself and for the benefit of the

consuming public, judgment (a) enjoining Hillman from further unlawful acts of false and/or

misleading advertising, (b) requiring remedial advertising, (c) enjoining further patent

infringement, (d) returning stolen property, (e) awarding monetary damages for willful


010-9245-2640/4/AMERICAS
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 2 of 46 PageID #: 351




violations of law and Hy-Ko’s rights, and (f) awarding Hy-Ko its reasonable attorneys’ fees and

costs of suit.

                                          THE PARTIES

        2.       Hy-Ko Products Company LLC (“Hy-Ko”) is a Michigan limited liability

company with a principal place of business at 60 Meadow Lane, Northfield, Ohio 44067-1415.

        3.       The Hillman Group, Inc. (“Hillman”) is a corporation organized and existing

under the laws of Delaware with a principal place of business at 10590 Hamilton Avenue,

Cincinnati, Ohio 45231.

        4.       Hillman is engaged in the business of providing a variety of products and services

for the retail industry, with a focus on the hardware and home improvement businesses.

Hillman’s products include a variety of key duplication machines, including its FastKey, Minute

Key, and KeyKrafter key duplication machines. Hillman deploys its key duplication machines in

this judicial district [E.D. Texas] and throughout the United States.

                                 JURISDICTION AND VENUE

        5.       Hy-Ko realleges, and incorporates in full herein, each preceding paragraph.

        6.       This action arises under the Lanham Act, 15 U.S.C. §§ 1121 et seq., and the

Patent Laws, 35 U.S.C. § 1 et seq., and this Court has subject matter jurisdiction over these

claims pursuant to 28 U.S.C.§§ 1331 and 1338(a). This action also invokes the supplemental

jurisdiction of this Court to adjudicate the state law claims under 28 U.S.C. §1367(a).

        7.       This Court has personal jurisdiction over Hillman because, on information and

belief, Hillman purposely avails itself of the privilege of doing business in Texas and/or derives

substantial revenue from goods and services provided to individuals in Texas, including via the

deployment of key duplication machines.




                                                 -2-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 3 of 46 PageID #: 352




       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and/or

§1400(b) because on information and belief, Hillman has committed acts of patent infringement

within the Eastern District of Texas. In addition, Hillman has multiple regular and established

places of business in this district, including several buildings and numerous key duplication

machines.

       9.      More than one hundred Hillman automatic key duplication machines including

FastKey, Minute Key, and KeyKrafter key duplication machines are deployed in the Eastern

District of Texas. On information and belief, Hillman owns each of these machines, deploys

them into service under agreements with retailers that compensate Hillman, tests each of the

machines, and maintains and services each machine during their period of deployment to assure

that they are operational and can be used for their intended purpose of key duplication.

       10.     On information and belief, Hillman introduced the KeyKrafter and PKOR (the

“Accused Products”) into interstate commerce and has marketed these Accused Products to

various retailers throughout the United States and this District, including but not limited to

Walmart, The Home Depot, Lowe’s, and ACE.

       11.     On information and belief, the Accused Products found in this District are owned

by Hillman.

       12.     Hillman also maintains three manufacturing and distribution facilities located in

this District, totaling more than 334,000 square feet of commercial real estate.

       13.     Hillman operates a 165,705 square foot distribution facility at 514 Bennett Lane,

Lewisville, Texas, located within this District. Hillman employs approximately 110 people at

the Lewisville facility, which is Hillman’s only U.S. distribution center located between Arizona

and Ohio.




                                                 -3-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 4 of 46 PageID #: 353




        14.       Hillman has leased the Lewisville facility since December of 2017, and has a

valid lease on the property through at least May of 2025. On information and belief, more than

two million products relating to Hillman’s key duplication business touched the Lewisville

facility in the twelve months ending in August 2019, representing tens of millions of dollars in

eventual sales.

        15.       Hillman additionally maintains two facilities in Tyler, Texas, also located in this

District. Hillman operates a 105,259 square foot manufacturing, storage, and distribution facility

located at 2329 East Commerce Street, Tyler, Texas 75702, and a 63,000 square foot office,

manufacturing, storage, and distribution facility located at 6357 Reynolds Road, Tyler, Texas

75708. Hillman has operated the two Tyler facilities since November of 2017, and has a valid

lease on each property through at least November 2022, with options to renew for at least ten

additional years. Hillman employs approximately 180 people combined at its two Tyler

facilities.

                                  BACKGROUND OF THE CASE

                                    The Key Duplication Business

        16.       Thousands of home, auto and other keys are duplicated each day to replace lost

keys or to share extra keys with family or friends. Consumers in need of duplicate keys usually

chose familiar retail venues with automated machines rather than a professional locksmith. Even

with locksmiths excluded from the count, key duplication across the U.S. generates over $600

million per year at the retail level alone.

        17.       Just three companies in the U.S. today are significant vendors of automated key

duplication machines suitable for general retail environments – Hillman, Hy-Ko, and KeyMe.

These companies serve the needs of customers at two levels. The first level consists of brick-

and-mortar retailers that host the key duplication equipment and purchase uncut key “blanks”

                                                   -4-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 5 of 46 PageID #: 354




and key accessories. The second level consists of the individual consumers who purchase the

thousands of duplicate keys cut from those key blanks each day with that hosted equipment, and

key accessories.

       18.     At the retail merchant level, key duplication is a complex business because

hundreds of uncut key blank styles and types must be kept on-hand to promptly create a

duplicate made from the correct key blank when the consumer needs one and the automated

equipment must be able to process that wide variety of key blanks. Automotive keys increase the

complexity because many of them use electronic security features recorded in the key’s “head,”

as discussed below.

       19.     At the consumer level, a customer often has little time or incentive for distant

travel and price-shopping for a duplicate key. Also, no substitute exists for a reliable and

accurate duplicate key. For these reasons, the level of demand among consumers is relatively

insensitive to price increases. In economic terms, it is known as a relatively inelastic retail

market.

       20.     The combination of complexity and inelasticity makes the key duplication

business a potentially lucrative business to control. The retail level complexity means that

barriers to entry exist for competing key duplication systems. The inelasticity at the consumer

level means small price increases can be passed through to the consumer and can produce large

nationwide profits for the vendor.

       21.     Keys have been duplicated manually for decades on manual “key duplicators” –

hand-operated mechanical tracer machines used by experienced hardware-store associates or by

professional locksmiths who used line-of-sight comparison to select the correct key blank to cut

from among dozens of choices. These machine operators perfected their hand-working skills

through practice and are readily accountable to the nearby consumer if the duplicate key fails in

                                                 -5-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 6 of 46 PageID #: 355




their home or car. That situation began to change when retail and supply chains began

consolidating towards national Big Box chains (e.g., Lowe’s, Home Depot, Menards, Walmart,

etc.); regional chains (e.g., Orchard Supply, etc.); and nationwide co-operatives (e.g. ACE,

TruValue, etc.) (collectively “Big Box and Co-op”).

    Hillman Acquired a Dominant Position in Retail-Friendly Key Duplication in 2000

       22.       The market change mentioned above resulted in higher employee turnover, and

lack of store associate training in work such as key cutting. It also resulted in lower staffing

levels, and pressure for operational efficiencies and minimum size footprint of equipment and

supplies. These factors prevented Big Box retailers in particular from using the hand-operated

machines and visual selection of key blanks for duplication. They needed a more versatile

automated key duplication solution that was suitable for the retail environment. Axxess

Technologies, Inc. (“Axxess Technologies”) was one of the first firms to invent a solution to this

problem, specifically the Axxess key duplication system (the “Axxess system”) for which

Axxess Technologies in 1992 applied for and obtained U.S. Patent No. 5,351,409. Among other

things, this system features mechanical key identifier panels to help a store associate chose the

correct key blank, and a pre-configured key cutting assembly using cassettes to cut a new

duplicate key.

       23.       The Axxess system was found to be an improvement in the new market

environment over hand-operated tracer machines and pure visual comparison for key blank

selection. In the early 2000s, the Axxess system had no competition in that market other than the

old hand-operated tracer machines.

       24.       Under the Axxess Technologies business model, each Axxess system typically

remained owned by Axxess Technologies but hosted under contract to each retail store location.

A profit typically was earned by Axxess through the price Axxess Technologies charged to the

                                                 -6-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 7 of 46 PageID #: 356




retailer for supplying the uncut key blanks. In that way, Axxess Technologies and the retail

merchant would share the profit earned from each consumer purchase of a duplicate key. Axxess

Technologies commercialized its system around 1990 and had built and deployed around 10,000

units around the country ten years later in 2000.

       25.     In the year 2000, Hillman was a dominant supplier of fasteners in the Big Box and

Co-op chains and elsewhere. Hillman’s fastener business had and continues to have substantial

competitive barriers because it is capital intensive and involves thousands of SKUs and hundreds

of Hillman service representatives to visit retailers and manage the inventory.

       26.     Hillman took an interest in the installed base of Axxess systems positioned in

retail stores near Hillman’s fasteners. Accordingly, Hillman acquired Axxess Technologies by

merger in 2000 for a reported $110 million in cash and stocks and an unreported amount of the

debt that Axxess Technologies had accumulated, in part, from deploying the 10,000 machines

that Axxess Technologies continued to own.

       27.     Hillman described its Axxess acquisition in an SEC filing as follows:

               Hillman believes that it is the leading provider of fasteners and related small
               hardware items, including keys and related accessories and identification
               items, such as, tags, and letters, numbers and signs (“LNS”) to retail outlets
               in North America.

                                                      ***

               On April 7, 2000, the Company acquired Axxess Technologies, Inc.
               (“Axxess” or “Axxess Technologies”) of Tempe, Arizona through a stock
               merger transaction. Axxess is a manufacturer and distributor of key
               duplication and identification systems.

                                                      ***

               The patent-protected Axxess Precision Key Duplication System(TM)
               revolutionized the metal key duplication process, allowing key duplication
               to be transformed into a highly profitable revenue source within Big Box
               retailers (defined as mass merchants, home centers and large-format
               grocery/drug centers). This system has been placed in over 10,000 retail
               locations to date (emphasis added).
                                                -7-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 8 of 46 PageID #: 357




                                                      ***

               The Axxess Precision Key Duplication System(TM) creates high quality
               duplicate keys with the precision of a locksmith while minimizing the
               technical skill required by operators. The system was developed in response
               to retailers[’] needs for reducing the miscut rate on keys. Axxess keys
               provide retailers with nearly ten times more gross profit per square foot
               than the average of all products sold in grocery and mass merchant
               channels… (emphasis added).

                                                      ***

               The total domestic market for keys [in 2000] is estimated to be 600 million
               units at the retail level with annual sales of over $900 million. The key
               duplication market can be segmented into three primary retail categories:
               hardware stores, locksmiths and Big Box retailers. Hillman maintains the
               leading market position with an approximate 28% market share on a unit
               basis in the overall key duplication market, including an estimated 67%
               market share in the home center/mass merchant retail segment. To displace
               the Hillman Group’s market position, a competitor would have to develop
               a full range of products with demonstrably better technology without
               infringing on patents and buyback existing [key blank] inventory from
               retailers. Management believes that these substantial competitive barriers
               help preserve its unique franchise within the key duplication market
               segment (emphasis added).

       28.     Hillman ownership, directors, officers, and management clearly understood the

value of its retail key business dominance. Hillman continued to expand store locations where

Axxess systems were placed. Seven years later in 2007, Hillman reported: “The patent-protected

Axxess Precision Key Duplication System™ has proven to be a profitable revenue source within

Big Box retailers. … This system has been placed in over 15,200 retail locations to date….”

       29.     Hillman also enhanced its market control under a supply contract with the

dominant U.S. key blank producer, Kaba Ilco Corp. (“Ilco”). By the mid-2000s, Hillman was

the frontrunner and dominant key duplication machine vendor in a highly concentrated market.

       30.     Before Hy-Ko’s inventions, Big Box chains that wanted the revenue and foot

traffic provided by the key duplication business had no retail-friendly alternative to the Hillman

Axxess System. Hillman’s market control was extended even further, on information and belief,


                                                -8-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 9 of 46 PageID #: 358




by its market share with fasteners, a business that Hillman also has dominated for years and

dominates to this day.

 Hillman Milks its Axxess “Cash Cow” to the Disadvantage of Customers and Consumers

       31.     Hillman’s dominance in the key duplication business, coupled with its dominance

in the fastener business, has afforded and still affords Hillman significant control over those

products in the Big Box and Co-op channels.

       32.     While Hillman’s Axxess system was an improvement over hand-operated manual

key duplicators, it still had problems that frustrated the retail store associates and consumers

alike. The Axxess system was known to produce “miscuts” that would not work properly in the

consumer’s lock at a higher rate than was typically experienced with a well-trained hardware

store associate using hand-operated key cutting tracer machines.     The Axxess system could be

complicated for unskilled staff, could cause human error, and could include mechanical tolerance

inaccuracies, and other difficulties. The Big Box and Co-op management, store associates and

consumers suffered the consequences.

       33.     Hillman had little incentive in the early or mid-2000s to invest in and deploy new

technology that would replace the aging Axxess machines. After all, by 2007 Hillman had an

installed base of over 15,000 Axxess machines that it continued to own and would be very

expensive to replace. Hillman was in no hurry to upgrade its retailers from the aging Axxess

systems invented more than 15 years earlier.

   Hillman’s Dominance of the Replacement Key Business at Retail Comes under Threat

       34.     Hy-Ko’s invention history has its roots in Hillman’s Axxess system dominance.

Hy-Ko was Hillman’s top competitor as a vendor of numbers, letters and signs in the Big Box

and Co-op channels and elsewhere. Hy-Ko began its innovations in the key duplication business




                                                 -9-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 10 of 46 PageID #: 359




in the early 2000s because its customers were encouraging Hy-Ko to create a better solution than

the Hillman Axxess system.

       35.     One of Hy-Ko’s early innovations was a key blank identification system that

enabled store associates to more quickly select the correct key blank for cutting a replacement

key. Hy-Ko sought and obtained patent protection for this innovation. Hy-Ko also developed a

complete UPC-coded key program to modernize supply chains. Hy-Ko’s was the first to barcode

all keys and Hillman followed suit a few years later.

       36.     Hy-Ko developed relationships with customers relating to keys, key accessories,

and key cutting machines. For instance, Hy-Ko began to supply The Home Depot with key

blanks and a new key duplicator it developed. In addition, Hy-Ko also became an independent

source of key blanks to ACE, and a supplier to Walmart of key accessories. Hy-Ko repeatedly

heard from customers at the stores that they were frustrated with their old Axxess systems.

       37.     At the time of Hy-Ko’s inventions disclosed in the Asserted Patents, there was a

long-felt need for an accurate and versatile automatic key duplication system suitable for use in

the retail environment. Hillman had failed to achieve such an invention.

       38.     A major opportunity for Hy-Ko occurred with Walmart. Walmart had been

hosting Hillman’s Axxess systems in store automotive departments. Walmart asked for Hy-Ko’s

help to modernize its key business. Hy-Ko agreed to create a better solution. Walmart

committed to offering Hy-Ko a significant portion of its key business and store locations if Hy-

Ko were to design an automated key duplication machine that was easier to use and more

accurate at cutting keys than the aging Axxess system.

       39.     Hy-Ko embarked on a long and very expensive and intensive research and

development effort over a period of years. The effort culminated in what became known as Hy-

Ko’s Key Identification and Duplication or KID system (hereafter “KID System”), which has

                                               -10-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 11 of 46 PageID #: 360




been awarded 20 issued and active U.S. Patents. Hy-Ko’s inventions disclosed in the Asserted

Patents also had the unexpected result of better key blank selection by ignoring the key head and

better accommodation of automotive keys with thick key heads and other variations that later

came on the market.

       40.     When Hy-Ko showed the first design of the KID System to Walmart personnel,

Walmart promptly ordered 100 KID System units to be deployed in field tests as soon as they

could be built. Walmart reaffirmed its commitment that more orders would come if the field test

was successful, which it was. Walmart also informed Hy-Ko of its commitment to having two

suppliers for its key duplication business rather than be dependent solely on Hillman.

       41.     Hy-Ko also developed a second generation of the KID System. One important

new feature was the ability to “clone” automotive “transponder” keys using an electronic tool

that Hy-Ko branded the “I-Tool.” This cloning component enabled the KID System to duplicate

electronic automotive keys. Walmart was excited and hailed it as a significant competitive

advantage.

       42.     In the time frame 2007-2009, Hillman lacked an accurate, versatile automatic key

duplication system suitable for use in the retail environment with key cloning capability.

Hillman had failed to achieve such an invention.

       43.     Automotive transponder keys use an identification code stored on a micro-chip

built into the key. That code is necessary to start the engine. Automotive transponder keys

command higher prices at retail because the alternative is to have an automotive locksmith, or

alternatively an auto dealership, plug a programming tool into the vehicle dashboard to

reprogram the car’s computer. This alternative process is commonly known as the “OBD”

programming process for the “on board diagnostics” port under the dashboard, which is

discussed more below.

                                               -11-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 12 of 46 PageID #: 361




       44.     The KID System’s cloning technology accomplishes much faster and simpler key

duplication at retail than the OBD process. Cloning can be done inside the store in minutes

without access to the vehicle, while the OBD process requires the vehicle to be present and

parked where someone can reach under the dashboard to perform a programming sequence.

       45.     Retailers throughout North America installed KID systems including AutoZone,

Orchard Supply Hardware, Walmart, Home Depot, ACE, Canadian Tire, and Home Depot-

Mexico. It created a new competitive threat to Hillman’s large installed and paid-for base of

over 15,000 Axxess systems and, more broadly, its key business at Walmart and other retailers.

       46.     The KID system is an embodiment of Hy-Ko’s inventions disclosed in the

Asserted Patents and achieved commercial success. Hy-Ko’s inventions disclosed in the

Asserted Patents also received retail industry recognition among buyers and trade media

recognition.

                  Hillman Responds with Pressure and Customer Meddling

       47.     On information and belief, by mid-2007, Hillman had seen the KID System and

recognized its technological advancement in the retail key duplication business. At that time,

Hillman had not yet commercialized a comparable product that solved the problems associated

with the old Axxess machine.

       48.     Hillman made no attempt to negotiate a license with Hy-Ko to use Hy-Ko’s hard-

earned KID system innovations. Instead, Hillman sued Hy-Ko and initiated a campaign directed

at retailers including Walmart to stop doing business with Hy-Ko. Hillman needed time to try to

catch up with Hy-Ko’s technology. Walmart suspended its rollout of KID Systems across the

U.S., apparently influenced by Hillman to do so.

       49.     Hy-Ko eventually responded to the litigation with an antitrust lawsuit against

Hillman and Ilco, the former’s exclusive supplier of key blanks and transponder keys, for

                                              -12-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 13 of 46 PageID #: 362




monopolization and unlawful restraint of trade under the Sherman Act. Hy-Ko Products, Inc. v.

The Hillman Group, Inc, 5:10-cv-00992-DDD (N.D. Ohio). Hy-Ko alleged that Hillman

responded to the threat posed by the KID System by engaging in a campaign of exclusionary,

predatory, deceitful, disparaging and coercive practices designed to protect its Axxess installed

base, hamper competition from the KID System, and cut off Hy-Ko’s revenue sources associated

with the key business and beyond.

       50.     The case showed the extremes of Hillman’s business practices to protect its key

business dominance. The public record alleges that Hillman’s deceit included at least one

instance of a Hillman representative posing as an employee of Hy-Ko to gain access to a KID

system installed in a Walmart store to inspect the system.

       51.     The patent and antitrust cases eventually settled in late 2012, shortly before trial.

During the course of these proceedings, Hillman representatives learned about Hy-Ko’s business

and its technology related to its KID System. Hillman was given access to details about Hy-Ko’s

long-standing relationship with ACE and the importance of that relationship to Hy-Ko’s financial

well-being.

       52.     At no point, however, did Hillman propose to pay Hy-Ko to license the use of Hy-

Ko’s hard-earned innovations and technology advances. At an ACE convention, a Hillman

executive openly disclosed to Hy-Ko personnel his employer’s plan to “one day take over the

ACE business.”

     Hillman Involvement in the Misappropriation of Hy-Ko KID System Engineering

                                             Drawings

       53.     From the start, Hy-Ko’s KID Systems were individually numbered and each one

had a securely attached label showing ownership by Hy-Ko or affiliate. The label also stated:



                                                -13-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 14 of 46 PageID #: 363




“Patent Listing at www.hy-ko.com/patents.” That patent listing was regularly updated as new

patents were granted.

       54.    Hy-Ko has come to learn, on information and belief, that Hillman has

demonstrated to others that Hillman possessed detailed technical information regarding Hy-Ko’s

key systems, including a stack of detailed Hy-Ko engineering drawings for Hy-Ko’s KID

system. On information and belief, Hillman obtained these engineering drawings through

unlawful means while knowing that Hy-Ko considers the drawings to be highly confidential.

       55.    Despite meetings and encounters between the companies’ management, Hillman

never disclosed to Hy-Ko that Hillman had and has detailed engineering drawings for the KID

system. On information and belief, the misappropriated detailed engineering drawings for Hy-

Ko’s KID system remain in Hillman’s possession.

       56.    In 2016, Hillman launched a key duplication machine called the “KeyKrafter”

that Hillman proclaims is “state of the art.” The KeyKrafter, however, is a by-product of

Hillman’s reverse engineering effort, copying many of Hy-Ko’s KID machine’s features.

       57.    Hy-Ko inventions disclosed and claimed in at least some of the claims of the

Asserted Patents were copied by its competitor, Hillman.

       58.    Hillman’s technology “advancements” were based in part on Hy-Ko’s research

and development efforts, without attribution, compensation, or even a request for a license. On

multiple occasions, a Hillman executive acknowledged to Hy-Ko personnel at trade shows that

Hy-Ko’s innovations in key duplication spurred Hillman to modernize its key duplication

technology.

                        Hillman’s False and/or Misleading Statements to




                                              -14-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 15 of 46 PageID #: 364




                       Hy-Ko Customers and other Unfair Competition

       59.     Aside from copying Hy-Ko’s technology, Hillman eventually made good on its

threat to take away Hy-Ko’s critical ACE business, too. It did so via a purposeful disparagement

campaign filled with false and/or misleading statements about Hy-Ko’s key duplication

technology solutions, resulting in severe damage to Hy-Ko’s business.

       60.     To understand the damage caused by Hillman’s trade disparagement campaign, it

is important to understand how retail chains purchase products from vendors. Big Box chains

routinely operate through centralized purchasing management. Big Box management

periodically conduct an invitation-only competition called a “line review” to choose vendors.

This allows for private presentations and discussions with the Big Box buyer. On information

and belief, Hillman typically secures long-term exclusive contracts with its Big Box customers to

be the exclusive key duplication vendor for most store locations across the country and for a

minimum duration typically measured in years.

       61.     In contrast, at co-ops like ACE, each store is privately owned by a co-op member

that pays dues and receives a yearly distribution similar to a stock dividend from the co-op’s

central organizers and representatives (“the ACE HQ”). Hillman SEC filings group these into a

category that it calls “Franchise and Independents” (“F&I”). ACE HQ personnel manage

advertising and the nationwide distribution network that delivers products offered to co-op

members (each an “ACE Dealer”). The ultimate decision for each store’s product offerings

remains with the ACE Dealer who typically owns the store. The influence of ACE HQ

representatives, and the decisions by ACE HQ staff about which products to maintain in the

distribution network, each has an important and financial influence on an individual ACE

Dealer’s choices.




                                               -15-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 16 of 46 PageID #: 365




       62.     Hillman spotted an opportunity to pry the ACE key duplication business away

from Hy-Ko when ACE HQ management began a line review of the key duplication business.

Throughout the line review, and later at the ACE Dealer level, Hillman and Hy-Ko were and

remain in head-to-head competition across the country for the key duplication business at local

ACE Dealers.

       63.     To prevail with ACE HQ, Hillman conducted a trade disparagement campaign in

interstate commerce that included literally false and/or misleading statements about the

capabilities of Hy-Ko’s automotive-key cloning technology. Hillman’s trade disparagement was

first aimed at ACE HQ personnel in the line review, and later the individual ACE Dealers. The

disparagement consisted of materially misrepresenting the percentage of well-known popular

vehicle keys that could be duplicated with Hy-Ko’s key cloning program – at that point in time

and in the future. The false disparagement campaign was intentional. It had a significant impact

on decision-making by ACE HQ personnel and ACE Dealers regarding their key duplication

businesses. As a result, some ACE HQ personnel became unwitting conduits for repeating the

disparagement to the ACE Dealer network. Hillman knew or should have known that ACE HQ

personnel had no practical ability to independently assess the truth or accuracy of Hillman’s false

statements.

       64.     Hy-Ko tried to counter and cure these misrepresentations through self-help

measures. Among other things, Hy-Ko contacted the ACE HQ executive team regarding the

false and/or misleading statements, to little or no avail. And Hy-Ko contacted ACE Dealers

about Hillman’s misinformation campaign, likewise with limited effect.

       65.     Hillman’s product disparagement campaign eventually had its intended effect:

Hy-Ko lost the ACE HQ key business to Hillman. It also gradually had nearly the same effect at

the ACE Dealer level. While Hy-Ko managed to retain some ACE Dealers despite Hillman’s

                                               -16-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 17 of 46 PageID #: 366




trade disparagement, Hillman has unjustly gained the majority of them through both its false

product disparagement and its control over the ACE HQ distribution center network that supplies

the ACE Dealers.

             Hillman’s False and/or Misleading Trade Disparagement Campaign

       66.     The following paragraphs detail some of the false and/or misleading statements

that Hillman published and distributed in interstate commerce, intending to cause ACE HQ and

ACE Dealers to end their key business relationship with Hy-Ko. As one example, Hillman

published and distributed the false and/or misleading statement that “Vehicles Manufactured

with a ‘Cloneable’ Chip” in model year 2017 was limited to “Less than 1%”(emphasis added).

This statement is literally false and/or misleading. Hy-Ko objected to such false and/or

misleading statements to ACE HQ and Dealers, but they had their intended effect of damaging

Hy-Ko’s business and continue to do so. Hillman made this false and/or misleading statement

with or to ACE HQ personnel and to ACE Dealers from around the country during line review

meetings and trade shows and other channels.

       67.     Hillman also published and distributed the false and/or misleading statement that

the number of “Vehicles Manufactures with a ‘Cloneable’ Chip” in model year 2014 was limited

to “21%”. (emphasis added). This statement is literally false and/or misleading. Hillman made

this false and/or misleading statement with or to ACE HQ personnel and to ACE Dealers from

around the country during line review meetings and trade shows and other channels.

       68.     Hillman also published and distributed the false and/or misleading statement in a

hand-out brochure stating, “Remember, cloning only serves cars up to model year 2012!”

(emphasis added). Hillman spread this false and/or misleading statement, claiming a model year

2012 cutoff date for Hy-Ko’s cloning technology, throughout the tradeshow crowd of ACE

Dealers. Although Hy-Ko objected to the false statements, they had their intended effect of

                                               -17-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 18 of 46 PageID #: 367




damaging Hy-Ko’s business and continue to do so. Hillman perpetrated the false statement with

or to ACE HQ personnel and to ACE Dealers from around the country during line review

meetings and trade shows and other channels.

       69.     Hillman also published and distributed the false and/or misleading statement in a

booth display which stated that “The Toyota Camry has been one of the highest selling vehicles

on the road for many years…,” and presented a graphic display claiming that cloning of Toyota

Camry keys ended with model year 2011. This statement is literally false and/or misleading.

Hillman again made this false and/or misleading statement with or to ACE HQ personnel and to

ACE Dealers from around the country during line review meetings and trade shows and other

channels.

       70.     Hillman also published and distributed the false and/or misleading statement that

“Cloning takes care of keys up until 2012 and covers only 44% of registered vehicles on the

road” (emphasis added). This statement was literally false and/or misleading. Despite Hy-Ko’s

objections to this false and/or misleading statement, it had the intended effect of damaging Hy-

Ko’s business and continues to do so. Hillman made this false statement to the ACE community

via an AceNet posting.

       71.     Hillman also published and distributed the false and/or misleading statement that

“less than 1% of vehicles produced from 2016 and beyond have a cloneable key/remote”

(emphasis added). This statement is literally false and/or misleading. Hillman perpetrated the

statement to ACE Dealers in advertising and promotional materials.

       72.     Hillman also published and distributed false and/or misleading statements to ACE

Dealers in commercial advertising and promotion regarding Hy-Ko, including falsely stating that

Hy-Ko was going out of business and would no longer continue to support its key duplication

business. Made in interstate commerce, like its other false and/or misleading statements

                                               -18-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 19 of 46 PageID #: 368




referenced above, these statements were known by Hillman to be false or, at the very least, were

made by Hillman in reckless disregard for their truth. In addition, the statements were material

and made in bad faith for at least the reason that they were likely to influence the purchasing

decisions of a substantial portion of Hy-Ko’s customer base (and potential customers) and, on

information and belief, calculated to and did mislead and deceive ACE Dealers around the

country and cause them not to do business with Hy-Ko.

       73.     Hillman’s product disparagement campaign and other false and/misleading

statements about Hy-Ko “going out of business,” or ending its key duplication programs,

resulted in severe harm to Hy-Ko. At the time that ACE HQ began its line review of the key

duplication business, Hy-Ko was a Platinum-ranked vendor at ACE. As a result of Hillman’s

false and/or misleading statements through advertising and/or promotion about the nature,

characteristics and qualities of Hy-Ko’s goods, services and commercial activities, Hy-Ko was

damaged just as Hillman intended. On December 31, 2017, ACE HQ ended its purchases of Hy-

Ko mechanical key blanks for the ACE distribution network.

       74.     While Hy-Ko managed to retain some individual ACE Dealers using other

distribution networks, the majority were lost due to Hillman’s unlawful trade disparagement and

other unfair competition that continues to this day. As a direct result of Hillman’s false and/or

misleading statements, Hy-Ko lost considerable revenue and profits. Hillman gained

considerable additional revenue and profits including at least $12.6M annually in new revenue

from ACE.

       75.     Hillman also interfered with existing Hy-Ko customer relationships at ACE

Dealers and elsewhere. Just this year, Hillman induced a Hy-Ko customer, Costello’s Ace

Hardware, to terminate its KID system contract before it reached the end of its term, thereby

depriving Hy-Ko of the bargained-for business from this customer. Hillman had knowledge of

                                               -19-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 20 of 46 PageID #: 369




the contract and induced its breach by various improper means causing Costello’s to replace Hy-

Ko with Hillman as its key duplication vendor. Hillman also induced Costello’s and others to

replace Hy-Ko with Hillman through unlawful practices such as financial schemes in exchange

for removing Hy-Ko as its competitor. On information and belief, discovery in this case will

reveal similar instances of Hillman unlawfully interfering with Hy-Ko’s contracts with

customers and of unfairly competing with Hy-Ko using improper business practices with Hy-Ko

customers. Hillman’s actions succeeded in suppressing innovation and competition from Hy-Ko.

              Hillman Also Pressures, Then Purchases, Rival “Minute Key” and
                     Learns More about Hy-Ko’s Patents in the Process

       76.       Around 2008, a small startup named “Minute Key” introduced a self-service key

duplication “kiosk” to the retail industry that also threatened Hillman’s dominance. These kiosks

enabled consumers to duplicate a limited variety of popular mechanical keys without any

assistance. Minute Key’s business model differed from the Hillman Axxess business model in

the manner of revenue-sharing with the retailer.

       77.     Minute Key had early success with one of Hillman’s biggest customers, Lowe’s,

where Hillman had hundreds of Axxess machines deployed. The negative financial impact to

Hillman from Minute Key’s success at Lowe’s was significant. On information and belief,

Hillman suffered a 2 million dollar EBITA loss due to Minute Key’s success at Lowe’s in 2011.

       78.     Hillman’s CEO at the time noted, in a memo to his staff, that the loss stemmed in

part from Hillman’s lack of innovation. In solving the problem of miscut keys, Hillman was “10

years late on this deliverable.” Still, he reassured his staff, the financial loss caused by Minute

Key’s success at Lowe’s would be mitigated by an offsetting price increase that Hillman would

demand and aim specifically at Lowe’s store locations where Minute Key kiosks were installed.

He reminded staff how important the key business is to Hillman.


                                                -20-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 21 of 46 PageID #: 370




       79.     Eventually, Hillman introduced a self-service kiosk under the name FastKey to

combat the Minute Key kiosk “threat.” Hillman arranged to place some of its FastKey self-serve

kiosks with Walmart by the fall of 2013 for testing against Minute Key. On information and

belief, the test results were disappointing.

       80.     When Minute Key informed Walmart of Minute Key’s patent rights in U.S. Patent

No. 8,532,809, Hillman returned to its usual pressure playbook and promptly sued Minute Key

seeking a declaratory judgment that it did not infringe the patent and that all claims of the patent

were invalid. Hillman’s lawsuit also accused Minute Key of interfering with Hillman’s

contractual relationship with Walmart.

       81.     While the lawsuit was underway, Walmart placed both Minute Key and Hillman

self-serve kiosks at different Walmart retail outlets for competitive studies. Hoping for a fair

competition with Walmart and believing that Walmart’s test competition rendered its patent

infringement charge valueless (and no doubt advised by its lawyers of the expected high cost to

litigate with Hillman), Minute Key instructed its counsel to move to dismiss the case for lack of

subject matter jurisdiction after offering complete surrender by: (i) giving Hillman a covenant

not to sue for infringement U.S. Patent No. 8,532,809; and (ii) filing a motion to dismiss its

counterclaim of patent infringement with prejudice. Nevertheless, Hillman amended its

complaint to commence claims of false advertising in violation of the Lanham Act, 15 U.S.C. §

1125(a), and the Ohio Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02.

       82.     In its Amended Complaint, Hillman alleged that Minute Key “made knowingly

false and misleading representations of fact concerning Hillman’s FastKey kiosk to mutual

customer Walmart to gain a business advantage…. Since the statements were knowingly false,

they were likely to deceive their intended audience. This deception was material, as it was

specifically crafted to influence Walmart’s purchasing decisions in favor of Minute Key and at

                                                -21-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 22 of 46 PageID #: 371




the expense of Hillman.” The pleading also alleged that “Minute Key’s false and misleading

statements were made in bad faith in an attempt to steal business from Hillman” and caused

damage to Hillman. Finally, the pleading alleged that, “[b]y making the false and misleading

statements referenced above, and other statements having similar import and effect, Minute Key

has disparaged the goods, services, and/or business of Hillman….” Ironically, Hillman has

engaged in the same type of unlawful activities aimed at harming Hy-Ko, as described above,

that it condemned in its lawsuit against Minute Key.

         83.   The case also revealed more about the extremes of Hillman’s business practices to

protect its key business. The public record from this case reveals that Hillman attempted to

influence a Walmart employee involved with the key duplication kiosk business with an enticing

future job offer at Hillman headquarters in Cincinnati.

         84.   Hillman pressed its claims against Minute Key all the way through trial, while the

litigation remained a cloud over the Walmart line review to the detriment of Minute Key and the

advantage of Hillman. The jury returned a verdict in Hillman’s favor but, on information and

belief, the sum awarded by the jury was a fraction of the legal fees spent on the case by both

sides.

         85.   Unable to bankrupt or cripple Minute Key, Hillman bought the company for 156

million dollars. According to Hillman’s press release, “[t]he transaction joins together Hillman’s

full-service key cutting platform with minuteKEY’s [sic] self-service key cutting kiosks….” On

information belief, Hillman acquired Minute Key because Minute Key’s self-service kiosks

outperformed Hillman’s FastKey self-service kiosks. Hillman adopted the Minute Key machine

as its preferred self-serve kiosk offering to customers and wrote off millions of dollars in its

investment in its own inferior FastKey brand self-serve kiosk business.



                                                -22-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 23 of 46 PageID #: 372




       86.     While the above case was in process, Minute Key’s president and founder and

other Minute Key executives hosted in-person discussions with Hy-Ko about the possibility of

cooperation in the key duplication business and technology. These Minute Key personnel

acknowledged that they had been studying and were familiar with Hy-Ko’s patent activity.

Following Minute Key’s acquisition by Hillman, Minute Key’s founder, Mr. Fagundo, joined

Hillman and is now Divisional President, Robotics and Digital Solutions at Hillman.

                                   The Present Day Situation

       87.     Hillman’s dominance in the highly concentrated key duplication business

continues to increase. Following Hillman’s acquisition of Minute Key, (i) only Hy-Ko remains

as Hillman’s competitor in full-service key duplication systems, and (ii) only KeyMe remains as

Hillman’s rival in limited-key self-serve kiosks.

       88.     In 2019 and 2020, Hillman sued its only remaining self-serve kiosk rival, KeyMe,

for patent infringement in this District. The Hillman Group, Inc v. KeyMe, LLC, Case No. 2:19-

cv-00209 and Case No. 2:20-cv-00070. The Court consolidated the cases and held a single trial

on Hillman’s infringement claims of infringement regarding 18 claims across six patents. The

jury returned a unanimous verdict, finding that KeyMe did not infringe any of the asserted claims

and that nine of the 18 asserted claims were invalid. The Court entered judgment against

Hillman and in favor of KeyMe on April 13, 2021.

       89.     While KeyMe may have prevailed in the litigation, it has undoubtedly spent

millions of dollars defending itself against Hillman and its formidable war chest. Like Minute

Key and Hy-Ko, the litigation with Hillman likely left KeyMe in a weaker financial position to

compete with Hillman.




                                               -23-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 24 of 46 PageID #: 373




                             HILLMAN’S ACCUSED PRODUCTS

       90.     Hillman’s products for the retail industry include a variety of key duplication

machines and systems, including its PKOR and KeyKrafter key duplication machines (the

“Accused Products”). Hillman retains ownership of the PKOR and KeyKrafter machines that it

puts into service at its retail industry customer locations. Hillman enters into contractual

relationships that obligate the customer to purchase and use Hillman key blanks to create

duplicate keys using those machines and systems. Under these contracts, Hillman has delivered

and continues to deliver possession of the PKOR and KeyKrafter machines in exchange for some

form of consideration but does not relinquish ownership.

       91.     Hillman, or others acting under Hillman’s direction and control, have put PKOR

and KeyKrafter machines into service at retail industry customer stores throughout the country.

At least some of the activities that put PKOR and/or KeyKrafter machines into service also

included testing the functionality of the machine. At least some of those PKOR and KeyKrafter

machines include digital communication links to other equipment operated by Hillman.

       92.     Hillman, or others acting under Hillman’s direction and control, have performed

maintenance activities on its PKOR and KeyKrafter machines at retail industry customer store

locations throughout the country. At least some of those maintenance actions have included

testing the functionality of the installed machine.

       93.     On-screen and/or audible instructions and labels direct the retail store associate on

the actions that must be taken for the pre-programmed PKOR and KeyKrafter machines to create

an accurate duplicate key. Without following Hillman’s preprogrammed instructions and labels,

Hillman’s PKOR and KeyKrafter machines do not reliably create accurate duplicate keys.

       94.     Hillman benefits when the store associate follows Hillman’s instructions and

labels and the PKOR or the KeyKrafter machine’s pre-programmed controls produce an accurate

                                                -24-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 25 of 46 PageID #: 374




duplicate key for purchase by the consumer. The retail industry customer where the PKOR or

the KeyKrafter machine has been put into service also benefits when the store associate follows

Hillman’s instructions and labels and the PKOR or the KeyKrafter machine’s pre-programmed

controls produce an accurate duplicate key for purchase by the consumer.

       95.     The PKOR and KeyKrafter machines are specially made or specially adapted for

key duplication. Neither the PKOR nor the KeyKrafter machines has substantial uses other than

key duplication.

                               INFRINGEMENT OF PATENTS

       96.     Plaintiff re-alleges and incorporate by reference all of the allegations set forth in

the preceding paragraphs.

       97.     Hy-Ko Products Company LLC owns U.S. Patent Numbers 9,656,332 (“the ‘332

Patent”); 9,682,432 (“the ‘432 Patent”); 9,687,920 (“the ‘920 Patent”); and 10,421,133 (“the

‘133 Patent”) (together the “Asserted Patents”) and other issued patents and patent applications

that are published and/or pending covering key duplication technology. The ‘332 Patent is

attached as Exhibit A, the ‘432 Patent is attached as Exhibit B, the ’920 Patent is attached as

Exhibit C, and the ‘133 Patent is attached as Exhibit D.

       98.     The ‘332 Patent application was first published as US 2016/03755O2 A1 on

December 29, 2016, and most of the original published claims issued unamended on May 23,

2017 as the ‘332 Patent. The ‘432 Patent application was first published as US 2016/0375504

A1 on December 29, 2016, and most of the original published claims issued unamended on June

20, 2017 as the ‘432 Patent. The ‘920 Patent application was first published as US

2016/0375501 Al on December 29, 2016, and most of the original published claims issued

unamended on June 27, 2017 as the ‘920 Patent. The ‘133 Patent issued on September 24, 2019.

The ‘214 Patent issued on November 19, 2019.

                                                -25-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 26 of 46 PageID #: 375




       99.     Hy-Ko has marked its KID machine with the above patents in accordance with 35

U.S.C. § 287. From the start, Hy-Ko individually numbered and labeled its KID machines to

indicate ownership by Hy-Ko or by its subsidiary or affiliate. The label also stated: “Patent

Listing at www.hy-ko.com/patents”; Hy-Ko regularly updated its online identification of

applicable patents.

       100.    Hillman has received extensive information about Hy-Ko, including details about

the extent and importance of Hy-Ko’s patents. For example, Hillman received a December

2017, memorandum that highlighted Hy-Ko’s “unparalleled suite of IP.” One entire page bears

the heading, “Unparalleled Portfolio of High Value IP.” This page provides details about Hy-

Ko’s patents, including a press release that received media coverage about Hy-Ko’s “Innovation

in Key Duplication Technologies.” These items specifically identified the ‘332 Patent, the ‘432

Patent and the ‘920 Patent at issue in this case. As another example, Hillman received a

November 2019 memorandum that discussed Hy-Ko’s “world class key duplication

technologies.” Hillman never even discussed licensing any patents from Hy-Ko.

                                     CLAIMS FOR RELIEF

                      COUNT I – INFRINGEMENT OF U.S. PATENT NO. 9,656,332

       101.    Plaintiff re-alleges and incorporates by reference all of the allegations set forth in

the paragraphs 1 through 100.

       102.    Hillman, alone or through or in combination with its agents and/or intermediaries

or customers, infringes at least one claim of the ‘332 Patent either literally or through the

doctrine of equivalents, by manufacturing, using, offering to sell, selling, and/or providing

products and/or services that infringe the ’332 patent in the United States, including the

“Accused Products” as identified in Exhibits E and F. Further details of Hillman’s infringement

are known only to Hillman and will be the subject of discovery.

                                                -26-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 27 of 46 PageID #: 376




          103.   Among other things, Hillman or persons under its direction and control have used

and continue to use the claimed inventions through the testing, operation, service and

maintenance of Hillman’s Accused Products and services provided to the retail industry for key

duplication. For each claim of the ‘332 Patent, each and every element recited in that claim

contributes to the creation of an accurate duplicate key. Both Hillman and its retail industry

customer benefit from the creation of an accurate duplicate key through the use of the claim’s

recited elements. Hillman alone, or indirectly through the instruction, direction, and control of

its customer’s actions with the PKOR and KeyKrafter machines has used and continues to use

the claimed inventions to produce duplicate keys. Hillman has infringed, is infringing, and will

infringe at least claims 1, 2, 4, 8, 9, 10, 11, and 13 of the ‘332 patent, either literally or under the

doctrine of equivalents, and is in violation of 35 U.S.C. § 271(a).

          104.   Alternatively, Hillman’s actions of delivering possession of its PKOR and

KeyKrafter machines and entering into contractual arrangements with its customers to supply

keys for processing in those machines formed a joint enterprise under patent law. On

information and belief, Hillman owes its customers written or verbal contractual indemnity

obligations for any patent related claims related to or arising out of the use of PKOR and

KeyKrafter machines. By operation of the law of joint enterprise, Hillman is jointly and

severally liable to Hy-Ko for infringement by operation and use of the PKOR and KeyKrafter at

the customer location pursuant to such joint enterprise and is liable in violation of 35 U.S.C. §

271(a).

          105.   Hillman has actively induced, is inducing, and will induce the direct infringement

of at least one claim of the ‘332 patent by its retail customers and by consumers. On information

and belief, Hillman provides instructions to its customers and consumers about how to use the

Accused Products and perform each of the steps of the claimed methods. Hillman provides such

                                                  -27-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 28 of 46 PageID #: 377




instructions during initial installation and through its periodic training of customers’ new sales

associates. Hillman provides training videos that instruct users how to use the machine and to

perform each step of the claimed methods, such as the type of instruction videos that Hillman has

uploaded to YouTube beginning as early as 2013. Hillman also provides instruction through its

user interface touchscreen mounted on the Accused Products. Hillman’s actions that aid and

abet others to infringe include through advertising and marketing the Accused Products and

providing instruction materials, training, and services regarding the Accused Products. On

information and belief, Hillman took its actions above with knowledge of the ‘332 Patent and

with the intention to cause the infringing acts of its customers and consumers or willful blindness

to same and did so cause the infringing acts to occur. For example, as mentioned above, Hillman

received the 2017 memorandum specifically touting the ‘332 Patent. On information and belief,

Hillman investigated the ‘332 Patent to evaluate its potential infringement or deliberately ignored

the ‘332 Patent with willful blindness in disregard of the rights of its much smaller rival, Hy-Ko.

Hillman has accordingly induced, is inducing, and will induce infringement of the ‘332 patent,

either literally or under the doctrine of equivalents, and is liable in violation of 35 U.S.C.

§ 271(b).

       106.    Hillman has contributed, is contributing, and will contribute to the infringement

by its customers of at least one claim of the ‘332 patent. The Accused Products are a material

component for use in practicing the Asserted Patents, all of which claim systems, machines and

methods for duplicating keys. The Accused Products are specifically made or adapted for use in

an infringement of the Asserted Patents and are not staple articles of commerce suitable for

substantial non-infringing use. For example, Hillman’s 2020 Annual Report at page 5 describes

the KeyKrafter as Hillman’s “most popular, innovative, and effective store associate assisted key

duplication kiosk.” Hillman accordingly has contributorily infringed, is infringing, and will

                                                 -28-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 29 of 46 PageID #: 378




infringe the ‘332 patent, either literally or under the doctrine of equivalents, and is liable in

violation of 35 U.S.C. § 271(c).

       107.    As a consequence of each of Hillman’s direct and indirect infringement, whether

literal and/or under the doctrine of equivalents, of the Asserted Patents, Hy-Ko has been, and

continues to be, damaged in an amount not yet determined and is entitled to recover damages

pursuant to 35 U.S.C. § 284 and for provisional rights damages under 35 U.S.C. § 154(d).

       108.    Upon information and belief, Hillman had actual knowledge of the ’332 patent

application on or about the publication date of that application. Upon information and belief,

Hillman had actual knowledge of the ’332 patent on or about the issue date of May 23, 2017.

       109.    Upon information and belief, Hillman had knowledge of the ‘332 Patent and its

infringement thereof, by itself and others, before this case was filed. Despite this awareness,

Hillman continued to use, operate, maintain and service the Accused Products in its retail

industry customer locations around the country. Accordingly, infringement of the ’332 patent is

willful, and Hy-Ko is entitled to enhanced and other relief.

       110.    Upon information and belief, Hillman’s infringement of the Asserted Patents will

continue in the future, and Hy-Ko will continue to suffer damages as a consequence unless

Hillman’s infringing acts are enjoined by this Court.

       111.    Hy-Ko is entitled to the relief and remedies requested below.

                   COUNT II – INFRINGEMENT OF U.S. PATENT NO. 9,682,432

       112.    Plaintiff re-alleges and incorporates by reference all of the allegations set forth in

the paragraphs 1 through 100.

       113.    Hillman, alone or through or in combination with its agents and/or intermediaries

or customers, infringes at least one claim of the ‘432 Patent either literally or through the

doctrine of equivalents, by manufacturing, using, offering to sell, selling, and/or providing

                                                 -29-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 30 of 46 PageID #: 379




products and/or services that infringe the ‘432 Patent in the United States, including the

“Accused Products” as identified in Exhibits G and H. Further details of Hillman’s infringement

are known only to Hillman and will be the subject of discovery.

          114.   Among other things, Hillman or persons under its direction and control have used

and continue to use the claimed inventions through the testing, operation, service and

maintenance of Hillman’s Accused Products and services provided to the retail industry for key

duplication. For each claim of the ‘432 Patent, each and every element recited in that claim

contributes to the creation of an accurate duplicate key. Both Hillman and its retail industry

customer benefit from the creation of an accurate duplicate key through the use of the claim’s

recited elements. Hillman alone, or indirectly through the instruction, direction, and control of

its customer’s actions with the PKOR and KeyKrafter machines has used and continues to use

the claimed inventions to produce duplicate keys. Hillman has infringed, is infringing, and will

infringe at least claim 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26,

and 27 of the ‘432 Patent, either literally or under the doctrine of equivalents, and is in violation

of 35 U.S.C. § 271(a).

          115.   Alternatively, Hillman’s actions of delivering possession of its PKOR and

KeyKrafter machines and entering into contractual arrangements with its customers to supply

keys for processing in those machines formed a joint enterprise under patent law. On

information and belief, Hillman owes its customers written or verbal contractual indemnity

obligations for any patent related claims related to or arising out of the use of PKOR and

KeyKrafter machines. By operation of the law of joint enterprise, Hillman is jointly and

severally liable to Hy-Ko for infringement by operation and use of the PKOR and KeyKrafter at

the customer location pursuant to such joint enterprise and is liable in violation of 35 U.S.C. §

271(a).

                                                  -30-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 31 of 46 PageID #: 380




       116.    Hillman has actively induced, is inducing, and will induce the direct infringement

of at least one claim of the ‘432 Patent by its retail customers and by consumers. On information

and belief, Hillman provides instructions to its customers and consumers about how to use the

Accused Products and perform each of the steps of the claimed methods. Hillman provides such

instructions during initial installation and through its periodic training of customers’ new sales

associates. Hillman provides training videos that instruct users how to use the machine and to

perform each step of the claimed methods, such as the type of instruction videos that Hillman has

uploaded to YouTube beginning as early as 2013. Hillman also provides instruction through its

user interface touchscreen mounted on the Accused Products. Hillman’s actions that aid and

abet others to infringe include through advertising and marketing the Accused Products and

providing instruction materials, training, and services regarding the Accused Products. On

information and belief, Hillman took its actions above with knowledge of the ‘432 Patent and

with the intention to cause the infringing acts of its customers and consumers or willful blindness

to same and did so cause the infringing acts to occur. For example, as mentioned above, Hillman

received the 2017 memorandum specifically touting the ‘432 Patent. On information and belief,

Hillman investigated the ‘432 Patent to evaluate its potential infringement or deliberately ignored

the ‘432 Patent with willful blindness in disregard of the rights of its much smaller rival, Hy-Ko.

Hillman has accordingly induced, is inducing, and will induce infringement of the ‘432 Patent,

either literally or under the doctrine of equivalents, and is liable in violation of 35 U.S.C.

§ 271(b).

       117.    Hillman has contributed, is contributing, and will contribute to the infringement

by its customers of at least one claim of the ‘432 Patent. The Accused Products are a material

component for use in practicing the Asserted Patents, all of which claim systems, machines and

methods for duplicating keys. The Accused Products are specifically made or adapted for use in

                                                 -31-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 32 of 46 PageID #: 381




an infringement of the Asserted Patents and are not staple articles of commerce suitable for

substantial non-infringing use. For example, Hillman’s 2020 Annual Report at page 5 describes

the KeyKrafter as Hillman’s “most popular, innovative, and effective store associate assisted key

duplication kiosk.” Hillman accordingly has contributorily infringed, is infringing, and will

infringe the ‘432 Patent, either literally or under the doctrine of equivalents, and is liable in

violation of 35 U.S.C. § 271(c).

       118.    As a consequence of each of Hillman’s direct and indirect infringement, whether

literal and/or under the doctrine of equivalents, of the Asserted Patents, Hy-Ko has been, and

continues to be, damaged in an amount not yet determined and is entitled to recover damages

pursuant to 35 U.S.C. § 284 and for provisional rights damages under 35 U.S.C. § 154(d).

       119.    Upon information and belief, Hillman had actual knowledge of the ’332 patent

application on or about the publication date of that application. Upon information and belief,

Hillman had actual knowledge of the ‘432 Patent on or about the issue date of May 23, 2017.

       120.    Upon information and belief, Hillman had knowledge of the ‘432 Patent and its

infringement thereof, by itself and others, before this case was filed. Despite this awareness,

Hillman continued to use, operate, maintain and service the Accused Products in its retail

industry customer locations around the country. Accordingly, infringement of the ‘432 Patent is

willful, and Hy-Ko is entitled to enhanced and other relief.

       121.    Upon information and belief, Hillman’s infringement of the Asserted Patents will

continue in the future, and Hy-Ko will continue to suffer damages as a consequence unless

Hillman’s infringing acts are enjoined by this Court.

       122.    Hy-Ko is entitled to the relief and remedies requested below.




                                                 -32-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 33 of 46 PageID #: 382




                   COUNT III – INFRINGEMENT OF U.S. PATENT NO. 9,687,920

          123.   Plaintiff re-alleges and incorporates by reference all of the allegations set forth in

the paragraphs 1 through 100.

          124.   Hillman, alone or through or in combination with its agents and/or intermediaries

or customers, infringes at least one claim of the ‘920 Patent either literally or through the

doctrine of equivalents, by manufacturing, using, offering to sell, selling, and/or providing

products and/or services that infringe the ‘920 Patent in the United States, including the

“Accused Products” as identified in Exhibits I and J. Further details of Hillman’s infringement

are known only to Hillman and will be the subject of discovery.

          125.   Among other things, Hillman or persons under its direction and control have used

and continue to use the claimed inventions through the testing, operation, service and

maintenance of Hillman’s Accused Products and services provided to the retail industry for key

duplication. For each claim of the ‘920 Patent, each and every element recited in that claim

contributes to the creation of an accurate duplicate key. Both Hillman and its retail industry

customer benefit from the creation of an accurate duplicate key through the use of the claim’s

recited elements. Hillman alone, or indirectly through the instruction, direction, and control of

its customer’s actions with the PKOR and KeyKrafter machines has used and continues to use

the claimed inventions to produce duplicate keys. Hillman has infringed, is infringing, and will

infringe at least claim 1, 4, 5, 6, 7, 9, 10, 11, 14, 15, 17, 18, 19, 20, 22, 23, 24, and 25 of the ‘920

Patent, either literally or under the doctrine of equivalents, and is in violation of 35 U.S.C. §

271(a).

          126.   Alternatively, Hillman’s actions of delivering possession of its PKOR and

KeyKrafter machines and entering into contractual arrangements with its customers to supply

keys for processing in those machines formed a joint enterprise under patent law. On

                                                  -33-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 34 of 46 PageID #: 383




information and belief, Hillman owes its customers written or verbal contractual indemnity

obligations for any patent related claims related to or arising out of the use of PKOR and

KeyKrafter machines. By operation of the law of joint enterprise, Hillman is jointly and

severally liable to Hy-Ko for infringement by operation and use of the PKOR and KeyKrafter at

the customer location pursuant to such joint enterprise and is liable in violation of 35 U.S.C. §

271(a).

          127.   Hillman has actively induced, is inducing, and will induce the direct infringement

of at least one claim of the ‘920 Patent by its retail customers and by consumers. On information

and belief, Hillman provides instructions to its customers and consumers about how to use the

Accused Products and perform each of the steps of the claimed methods. Hillman provides such

instructions during initial installation and through its periodic training of customers’ new sales

associates. Hillman provides training videos that instruct users how to use the machine and to

perform each step of the claimed methods, such as the type of instruction videos that Hillman has

uploaded to YouTube beginning as early as 2013. Hillman also provides instruction through its

user interface touchscreen mounted on the Accused Products. Hillman’s actions that aid and

abet others to infringe include through advertising and marketing the Accused Products and

providing instruction materials, training, and services regarding the Accused Products. On

information and belief, Hillman took its actions above with knowledge of the ‘920 Patent and

with the intention to cause the infringing acts of its customers and consumers or willful blindness

to same and did so cause the infringing acts to occur. For example, as mentioned above, Hillman

received the 2017 memorandum specifically touting the ‘920 Patent. On information and belief,

Hillman investigated the ‘920 Patent to evaluate its potential infringement or deliberately ignored

the ‘920 Patent with willful blindness in disregard of the rights of its much smaller rival, Hy-Ko.

Hillman has accordingly induced, is inducing, and will induce infringement of the ‘920 Patent,

                                                -34-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 35 of 46 PageID #: 384




either literally or under the doctrine of equivalents, and is liable in violation of 35 U.S.C.

§ 271(b).

       128.    Hillman has contributed, is contributing, and will contribute to the infringement

by its customers of at least one claim of the ‘920 Patent. The Accused Products are a material

component for use in practicing the Asserted Patents, all of which claim systems, machines and

methods for duplicating keys. The Accused Products are specifically made or adapted for use in

an infringement of the Asserted Patents and are not staple articles of commerce suitable for

substantial non-infringing use. For example, Hillman’s 2020 Annual Report at page 5 describes

the KeyKrafter as Hillman’s “most popular, innovative, and effective store associate assisted key

duplication kiosk.” Hillman accordingly has contributorily infringed, is infringing, and will

infringe the ‘920 Patent, either literally or under the doctrine of equivalents, and is liable in

violation of 35 U.S.C. § 271(c).

       129.    As a consequence of each of Hillman’s direct and indirect infringement, whether

literal and/or under the doctrine of equivalents, of the Asserted Patents, Hy-Ko has been, and

continues to be, damaged in an amount not yet determined and is entitled to recover damages

pursuant to 35 U.S.C. § 284 and for provisional rights damages under 35 U.S.C. § 154(d).

       130.    Upon information and belief, Hillman had actual knowledge of the ‘920 Patent

application on or about the publication date of that application. Upon information and belief,

Hillman had actual knowledge of the ‘920 Patent on or about the issue date of May 23, 2017.

       131.    Upon information and belief, Hillman had knowledge of the ‘920 Patent and its

infringement thereof, by itself and others, before this case was filed. Despite this awareness,

Hillman continued to use, operate, maintain and service the Accused Products in its retail

industry customer locations around the country. Accordingly, infringement of the ‘920 Patent is

willful, and Hy-Ko is entitled to enhanced and other relief.

                                                 -35-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 36 of 46 PageID #: 385




        132.    Upon information and belief, Hillman’s infringement of the Asserted Patents will

continue in the future, and Hy-Ko will continue to suffer damages as a consequence unless

Hillman’s infringing acts are enjoined by this Court.

        133.    Hy-Ko is entitled to the relief and remedies requested below.

                  COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 10,421,133

        134.    Plaintiff re-alleges and incorporates by reference all of the allegations set forth in

the paragraphs 1 through 100.

        135.    Hillman, alone or through or in combination with its agents and/or intermediaries

or customers, infringes at least one claim of the ‘133 Patent either literally or through the

doctrine of equivalents, by manufacturing, using, offering to sell, selling, and/or providing

products and/or services that infringe the ‘133 Patent in the United States, including the

“Accused Products” as identified in Exhibits K and L. Further details of Hillman’s infringement

are known only to Hillman and will be the subject of discovery.

        136.    Among other things, Hillman or persons under its direction and control have used

and continue to use the claimed inventions through the testing, operation, service and

maintenance of Hillman’s Accused Products and services provided to the retail industry for key

duplication. For each claim of the ‘133 Patent, each and every element recited in that claim

contributes to the creation of an accurate duplicate key. Both Hillman and its retail industry

customer benefit from the creation of an accurate duplicate key through the use of the claim’s

recited elements. Hillman alone, or indirectly through the instruction, direction, and control of

its customer’s actions with the PKOR and KeyKrafter machines has used and continues to use

the claimed inventions to produce duplicate keys. Hillman has infringed, is infringing, and will

infringe at least claim 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 18, 20, 21, and 24 of the ‘133



                                                  -36-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 37 of 46 PageID #: 386




Patent, either literally or under the doctrine of equivalents, and is in violation of 35 U.S.C. §

271(a).

          137.   Alternatively, Hillman’s actions of delivering possession of its PKOR and

KeyKrafter machines and entering into contractual arrangements with its customers to supply

keys for processing in those machines formed a joint enterprise under patent law. On

information and belief, Hillman owes its customers written or verbal contractual indemnity

obligations for any patent related claims related to or arising out of the use of PKOR and

KeyKrafter machines. By operation of the law of joint enterprise, Hillman is jointly and

severally liable to Hy-Ko for infringement by operation and use of the PKOR and KeyKrafter at

the customer location pursuant to such joint enterprise and is liable in violation of 35 U.S.C. §

271(a).

          138.   Hillman has actively induced, is inducing, and will induce the direct infringement

of at least one claim of the ‘133 Patent by its retail customers and by consumers. On information

and belief, Hillman provides instructions to its customers and consumers about how to use the

Accused Products and perform each of the steps of the claimed methods. Hillman provides such

instructions during initial installation and through its periodic training of customers’ new sales

associates. Hillman provides training videos that instruct users how to use the machine and to

perform each step of the claimed methods, such as the type of instruction videos that Hillman has

uploaded to YouTube beginning as early as 2013. Hillman also provides instruction through its

user interface touchscreen mounted on the Accused Products. Hillman’s actions that aid and

abet others to infringe include through advertising and marketing the Accused Products and

providing instruction materials, training, and services regarding the Accused Products. On

information and belief, Hillman took its actions above with knowledge of the ‘133 Patent and

with the intention to cause the infringing acts of its customers and consumers or willful blindness

                                                 -37-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 38 of 46 PageID #: 387




to same and did so cause the infringing acts to occur. On information and belief, Hillman

investigated the ‘133 Patent to evaluate its potential infringement or deliberately ignored the

‘133 Patent with willful blindness in disregard of the rights of its much smaller rival, Hy-Ko.

Hillman has accordingly induced, is inducing, and will induce infringement of the ‘133 Patent,

either literally or under the doctrine of equivalents, and is liable in violation of 35 U.S.C.

§ 271(b).

       139.    Hillman has contributed, is contributing, and will contribute to the infringement

by its customers of at least one claim of the ‘133 Patent. The Accused Products are a material

component for use in practicing the Asserted Patents, all of which claim systems, machines and

methods for duplicating keys. The Accused Products are specifically made or adapted for use in

an infringement of the Asserted Patents and are not staple articles of commerce suitable for

substantial non-infringing use. For example, Hillman’s 2020 Annual Report at page 5 describes

the KeyKrafter as Hillman’s “most popular, innovative, and effective store associate assisted key

duplication kiosk.” Hillman accordingly has contributorily infringed, is infringing, and will

infringe the ‘133 Patent, either literally or under the doctrine of equivalents, and is liable in

violation of 35 U.S.C. § 271(c).

       140.    As a consequence of each of Hillman’s direct and indirect infringement, whether

literal and/or under the doctrine of equivalents, of the Asserted Patents, Hy-Ko has been, and

continues to be, damaged in an amount not yet determined and is entitled to recover damages

pursuant to 35 U.S.C. § 284 and for provisional rights damages under 35 U.S.C. § 154(d).

       141.    Upon information and belief, Hillman had actual knowledge of the ‘133 Patent

application on or about the publication date of that application. Upon information and belief,

Hillman had actual knowledge of the ‘133 Patent on or about the issue date of May 23, 2017.



                                                 -38-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 39 of 46 PageID #: 388




       142.    Upon information and belief, Hillman had knowledge of the ‘133 Patent and its

infringement thereof, by itself and others, before this case was filed. Despite this awareness,

Hillman continued to use, operate, maintain and service the Accused Products in its retail

industry customer locations around the country. Accordingly, infringement of the ‘133 Patent is

willful, and Hy-Ko is entitled to enhanced and other relief.

       143.    Upon information and belief, Hillman’s infringement of the Asserted Patents will

continue in the future, and Hy-Ko will continue to suffer damages as a consequence unless

Hillman’s infringing acts are enjoined by this Court.

       144.    Hy-Ko is entitled to the relief and remedies requested below.

            COUNT V – UNFAIR COMPETITION UNDER LANHAM ACT SECTION 43(a)

       145.    Plaintiff re-alleges and incorporate by reference all of the allegations set forth in

Paragraphs 1 through 100.

       146.    Hillman, directly and by its officers, directors, employees and/or agents, has

violated Lanham Act § 43(a)(1)(B), 15 U.S.C. § 1125(a)(1)(B), by, on or in connection with

goods, using in commerce various false and/or misleading descriptions of fact or false and/or

misleading representations of fact in commercial advertising or promotion that misrepresents the

nature, characteristics, and quality of Hy-Ko’s products sold in interstate commerce. On

information and belief, Hillman’s false and/or misleading statements of fact entered interstate

commerce, were made to Hy-Ko’s customers and potential customers, deceived or had the

tendency to deceive a substantial segment of these customers and potential customers, and the

deception was material in that the statements likely influenced the consumer’s purchasing

decisions. These violations have caused severe and irreparable damage to Hy-Ko for which no

remedy at law exists.




                                                -39-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 40 of 46 PageID #: 389




       147.    Among other Section 43(a) violations, Hillman has made and, on information and

belief, continues to make false statements in commercial advertising and promotion about the

nature, characteristics and qualities of Hy-Ko’s key-cloning technology, including the KID

machine and the I-Tool. More specifically, Hillman disseminated false statements in interstate

commerce to customers and potential customers of Hy-Ko, including at least ACE HQ and ACE

Dealers, about alleged limitations of Hy-Ko’s key cloning technology. These statements were

and are literally false and made in bad faith or misleading and made in reckless disregard to their

truth or falsehood. The statements are and were material for at least the reason that they were

likely to influence the purchasing decisions of a substantial portion of Hy-Ko’s customer base

(and potential customers) and, on information and belief, calculated to and did mislead and

deceive ACE HQ personnel and ACE Dealers around the country and cause them to not do

business with Hy-Ko. The statements resulted in actual or probable injury to Hy-Ko, and they

were repeated to both the ACE HQ personnel and to the ACE Dealers, included the specific

misrepresentations detailed above.

       148.    While Hy-Ko managed to retain some of its key duplication business with

individual ACE Dealers, the majority were lost due to Hillman’s unlawful actions and false

statements that continue to this day. As a direct result of Hillman’s false and/or misleading

advertising, Hy-Ko lost considerable revenue and profits and, on information and belief, Hillman

gained considerable additional revenue and profits. As a direct result of its false advertising, on

information and belief, Hillman gained at least $10 million per year in new revenue from ACE.

       149.    Hillman’s false and/or misleading statements proximately caused economic harm

to Hy-Ko by diverting sales from Hy-Ko to Hillman. Hillman’s acts of false and/or misleading

advertising also damaged Hy-Ko’s business reputation by leading customers and potential

customers of Hy-Ko to believe that Hy-Ko’s key cloning technology had limited application

                                                -40-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 41 of 46 PageID #: 390




and/or was rapidly becoming obsolete and that Hy-Ko was going out business and therefore

would not be around to service any of its key duplication equipment provided to or sought to be

provided to the customer, thus denying business to Hy-Ko. On information and belief, Hillman’s

acts of false and/or misleading advertising were willful and made in bad faith.

       150.    For at least the reasons described above, Hillman has engaged in unfair

competition under Section 43(a) of the Lanham Act.

       151.    On information and belief, Hillman’s acts of unfair competition, including false

and misleading advertising, will continue unless enjoined by this Court.

       152.    Hy-Ko is entitled to the relief and remedies requested below.

                  COUNT VI – CONVERSION/RECEIPT OF STOLEN PROPERTY

       153.    Plaintiff re-alleges and incorporate by reference all of the allegations set forth in

Paragraphs 1 through 100.

       154.    Hy-Ko is the rightful owner of all right, title and interest in the detailed

engineering drawings for Hy-Ko’s KID system now in Hillman’s possession, custody and/or

control, and Hy-Ko has the right to possession of such drawings and all copies of them.

       155.    On information and belief, Hillman obtained the detailed engineering drawings

for Hy-Ko’s KID system through unlawful means or, at the very least, took possession of the

detailed engineering drawings for Hy-Ko’s KID system that it knew or should have known were

obtained illegally or through improper means.

       156.    On information and belief, Hillman has studied the detailed engineering drawings

for Hy-Ko’s KID system to determine the system’s features and functions, affording Hillman

valuable competitive information. By obtaining the detailed engineering drawings for Hy-Ko’s

KID system, Hillman has gained an unfair advantage in its competition with Hy-Ko for key

duplication system customers.

                                                -41-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 42 of 46 PageID #: 391




       157.    Hy-Ko is a victim of theft of its property.

       158.    Hillman is liable to Hy-Ko for conversion of Hy-Ko property or receipt of stolen

property.

       159.    Plaintiff has been damaged by Hillman’s conversion or wrongful receipt of Hy-

Ko property.

       160.    Hy-Ko is entitled to the relief and remedies requested below.

                                     COUNT VII - REPLEVIN

       161.    Plaintiff re-alleges and incorporate by reference all of the allegations set forth in

paragraphs 1 through 100.

       162.    In addition to damages caused by Hillman’s conversion and/or receipt of

misappropriated detailed engineering drawings for Hy-Ko’s KID system, Hy-Ko is entitled to

recover possession of the detailed engineering drawings for Hy-Ko’s KID system and any copies

of such drawings.

       163.    Hy-Ko is entitled to the relief and remedies requested below.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays judgment in its favor and against Hillman that:

       a.      Hillman has engaged in false and/or misleading advertising in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

       b.      Hillman, its officers, directors, agents, servants, employees, attorneys, affiliates,

divisions, branches, parents, and those persons in active concert or participation with any of

them, be permanently restrained and enjoined from false and misleading advertising under 15

U.S.C. § 1116(a);

       c.      Hillman must conduct remedial advertising to the ACE community and other

customers, potential customers, and channels to which Hillman directed its product

                                                -42-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 43 of 46 PageID #: 392




disparagement campaign in a manner sufficient to remedy Hillman’s past acts of false and/or

misleading advertising;

          d.    Awards damages under 15 U.S.C. § 1117 including (1) Hillman’s profits, (2)

damages sustained by Hy-Ko enhanced by three times for willfulness, and (3) the costs of this

action;

          e.    Hillman has directly and/or indirectly infringed the Asserted Patents, either

literally or under the doctrine of equivalents;

          f.    Hillman, its officers, directors, agents, servants, employees, attorneys, affiliates,

divisions, branches, parents, and those persons in active concert or participation with any of

them, be permanently restrained and enjoined from directly and indirectly infringing the

Asserted Patents;

          g.    Awards damages under 35 U.S.C. § 284 and 35 U.S.C. § 154(d) sufficient to

compensate Hy-Ko for Hillman’s past infringement of the Asserted Patents, enhanced by three

times for Hillman’s willful infringement;

          h.    Requires an accounting of all of Hillman’s infringing sales and damages

including, but not limited to, those sales and damages not presented at trial;

          i.    Hy-Ko be awarded its pre-judgment and post-judgment interest and costs against,

in accordance with 35 U.S.C. § 284 and 35 U.S.C. § 154;

          j.    The case is exceptional and that Hillman be directed to pay Hy-Ko’s reasonable

attorneys’ fees incurred in connection with this action pursuant to 15 U.S.C. § 1117(a) and 35

U.S.C. § 285;

          k.    Hillman converted Hy-Ko’s property or that Hillman unlawfully received stolen

detailed engineering drawings for Hy-Ko’s KID system;




                                                  -43-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 44 of 46 PageID #: 393




          l.     Requires that Hillman return all copies of the misappropriated detailed

engineering drawings for Hy-Ko’s KID system to Hy-Ko;

          m.     Awards Hy-Ko damages caused by Hillman’s conversion or unlawful receipt of

stolen property;

          n.     Awards an assessment and award of costs and attorneys’ fees for conversion or

unlawful receipt of stolen property;

          o.     Awards Hy-Ko such other and further relief as this Court may deem just and

proper.

                                        DEMAND FOR JURY

          Plaintiff demands a trial by jury of any and all claims and issues so triable.

Date: August 2, 2021                             Respectfully submitted,



                                            By: /s/ Steven M. Auvil
                                               Elizabeth L. DeRieux
                                                State Bar No. 05770585
                                                CAPSHAW DERIEUX, LLP
                                                114 E. Commerce
                                                Gladewater, TX 75647
                                                Telephone: (903) 845-5770
                                                Email: ederieux@capshawlaw.com

                                                 Steven M. Auvil
                                                 Ohio Bar No. 0063827
                                                 Bryan J. Jaketic
                                                 Ohio Bar No 78429
                                                 SQUIRE PATTON BOGGS (US) LLP
                                                 4900 Key Tower, 127 Public Square
                                                 Cleveland, Ohio 44114
                                                 Telephone: (216) 479-8500
                                                 Fax: (216) 479-8780
                                                 Email: steven.auvil@squirepb.com
                                                 Email: bryan.jaketic@squirepb.com




                                                  -44-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 45 of 46 PageID #: 394




                                   David S. Elkins
                                   Cal. Bar No. 148077 (admitted pro hac vice)
                                   SQUIRE PATTON BOGGS (US) LLP
                                   1801 Page Mill Road, Suite 110
                                   Palo Alto, California 94304
                                   Telephone: (650) 843-3378
                                   Fax: (650) 843-9777
                                   Email: David.Elkins@squirepb.com

                                   Timothy J. O’Hearn
                                   Ohio Bar No. 0025225 (admitted pro hac vice)
                                   2555 Coventry Rd.
                                   Shaker Heights, Ohio 44120
                                   Telephone: (216) 272-3152
                                   Email: timothyjohearn@gmail.com

                                   Amanda Dodds Price
                                   State Bar No. 24060935
                                   SQUIRE PATTON BOGGS (US) LLP
                                   6200 Chase Tower
                                   600 Travis Street
                                   Houston, TX 77002
                                   Telephone: (713) 546-5850
                                   Fax: (713) 546-5830
                                   Email: amanda.price@squirepb.com

                                   ATTORNEYS FOR PLAINTIFF
                                   HY-KO PRODUCTS COMPANY LLC.




                                    -45-
Case 2:21-cv-00197-JRG Document 14 Filed 08/02/21 Page 46 of 46 PageID #: 395




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing was filed on August 2, 2021

using the Court’s CM/ECF System. Service will be made upon the parties through the

CM/ECF System.

                                           /s/ Steven M. Auvil
                                           Steven M. Auvil




                                       -46-
